Citation Nr: 0028703	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-04 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left hip gunshot wound, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946 and from July 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied a rating in excess of 
20 percent for residuals of a left hip gunshot wound.


REMAND

The veteran's March 1999 VA Form 9 substantive appeal 
includes a request for a personal hearing to be held before a 
member of the Board at the RO.  In August 1999 the veteran 
informed the RO that he also wanted a RO hearing before the 
Board hearing.  The veteran and his wife testified at a 
September 1999 RO hearing.  However, review of the claims 
file does not show either that the veteran was provided with 
the Board hearing he had requested or that he had withdrawn 
his request.  The law requires that a veteran who so requests 
shall be provided with a personal hearing unless the veteran 
withdraws the request.  38 U.S.C.A. §§ 7105, 7107; 38 C.F.R. 
§§ 20.700, 20.703, 20.704 (1999).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

The RO is requested to schedule the 
veteran for a personal hearing before a 
member of the Board to be held at the RO 
as soon as practicable and to advise the 
veteran accordingly.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



